IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


SHERRILYN D. WASHINGTON,                      : No. 19 MM 2016
                                              :
                    Respondent                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
HARRY E. HAMILTON,                            :
                                              :
                    Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 30th day of March, 2016, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Petitioner has 30 days from this

order in which to submit his Petition for Allowance of Appeal.

      To the extent Respondent’s Answer seeks sanctions, it is DENIED, WITHOUT

PREJUDICE.